DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 04/07/2022.
No claims have been amended, newly added or newly canceled.

Claims 1-2, 5-20, 23, 24 and 27-31 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-13, 15-20, 23-24, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al (US 2008/0044900-from IDS filed 11/14/2018) in view of Turner et al (US 2011/0274666), Ghosh et al (Biomaterials, 2007-previously cited) and Hanjaya-Putra et al (US 2012/0225814-previously cited).
The claims are drawn to a method of treating a subject  with a liver disease or disorder comprising contacting the subject’s liver with a patch graft, wherein the patch graft comprises: (a) a mixed population of cells, at least one of which is an early lineage stage cell capable of expressing or secreting MMPs, in a medium in a first s 
allowing the cells contained in the patch graft to become incorporated into the liver, thereby restoring liver function.
Regarding claims 1-2 and 27-31, Mooney teach a cell transplantation device that contains a mixture of cells and can be used for liver tissue regeneration (page 3 para 17) repair and augmentation of function of a mammalian bodily tissue (page 3 para 19). The mixed cells may include stem cells such as mesenchymal stem cells (MSCs, early lineage stage cell) and liver cells (page 3 para 17 and page 6 para 44). As per Applicant’s disclosure, MSCs are early lineage stage cells capable of expressing and secreting MMPs (see page 36 lines 14-21 of Applicant’s specification). This device includes a scaffold composition which incorporates or is coated with a bioactive composition, the device regulates the egress of resident cells through the physical or chemical characteristics of the scaffold. The scaffold can be differentially permeable, allowing cell egress (migration) only in certain physical areas of the scaffold. The permeability of the scaffold composition is regulated by selecting or engineering a material for viscoelasticity (page 1 para 6). This would render obvious a material that would inhibit cell migration towards an undesired direction, away from the target tissue and towards the backing material.
 The scaffold is biocompatible and biodegradable (page 2 para 13). The cells incubated in the scaffold are educated and induced to migrate out of the scaffold to directly affect a target tissue, e.g. an injured tissue site (page 7 para 47-48). The cells may include a hydrogel medium that contains factors required to maintain the multipotent nature of stem cells (maintain stemness and prevent differentiation) (page 10 para 68-69). Suitable hydrogels are taught to be well known in the art (page 10 para 66) and include hydrogels with hyaluronic acid (hyaluronan) (page 8 para 52, page 13 para 82).
Mooney teach wherein the scaffold (backing) comprises a nonporous material such as metals and silk (page 2 para 13, page 24 para 154). Mooney teach addition of a first and second hydrogel coating (page 10 para 69) and compartment layers (pages 10-11 para 70-71) to control the cells. Mooney include wherein their polymeric carriers include a mesh (pages 12-13 para 79) and specifically wherein the scaffold (backing) is porous (page 2 para 16, page 7 para 49) and fabricated from a variety of polymers including a hydrogel and hyaluronic acid (hyaluronan) (page 8 para 51-52).
One of ordinary skill in the art would have been motivated to select liver tissue injured by diseases such as hepatitis because Turner suggest that such injured tissue is in need of repair and would benefit from a mixture of hepatocytes, stem and progenitor cells (page 5 para 52-53). One of ordinary skill in the art would have had a reasonable expectation of success in applying the method of Mooney to liver tissue injured by hepatitis because Mooney suggests that damaged liver tissue is a suitable tissue type for their method and Mooney also includes the use of a mixture of stem, progenitor and liver cells in their composition as well. 
Mooney teach that they utilize materials with a relatively low elastic modulus, e.g., 0.1-100, 1-100kPa (e.g. 100 Pa, 1,000 Pa are included at the low end of these ranges) and that stiff materials would not be suitable, as such materials would not conform to a wound and that this is why they include hydrogels and elastomeric polymers (page 24 para 154). Mooney discloses that the scaffold may be composed of multiple gel layers of various levels of rigidity and form a sandwich configuration” (pages 10-11 para 63-71). 
Mooney do not explicitly recite the claimed viscoelasticities for the various layers.
Ghosh examines the effects of viscoelastic properties of hyaluronan/fibronectin hydrogels on cell behavior (Abstract). Ghosh discloses preparing hydrogels with viscoelasticity of 95, 550 and 4270 Pa and seeding human dermal fibroblasts (hDFs) on the hydrogels (Section 2.1,2.4). hDF migration speed significantly decreased as viscosity of the hydrogel increased (Section 3.3.1, Fig. 5). Ghosh suggests that softer hydrogels (e.g., 95 Pa) may be utilized to promote cellular migration, while viscosities of 550 Pa or higher promote cellular adhesion and proliferation (Section 3.3.1,4, Fig. 5). 
Hanjaya-Putra teach the viscoelasticities of hydrogels (including hyaluronic acid)  intended for use in regenerative medicine (page 2 para 10, para 17, page 3 para 35) and indicate that values of 650 +/- 180 Pa provide a rigid hydrogel, 75 +/-40 Pa for a firm hydrogel and 10+/-2 Pa for a yielding hydrogel (page 3 para 35). Cell migration is discussed as well (page 7 para 77, page 8 para 87, para 91, page 9 para 92, page 15 para 153, pages 18-19, para 180).
As Mooney, Ghosh and Hanjaya-Putra are all directed to hyaluronan based hydrogels and cellular migration therein by modulating physical characteristics of the hydrogel, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated with a reasonable expectation of success to utilize the viscoelasticities suggest by Ghosh and Hanjaya-Putra because they fall within the range of viscoelasticities suggested by Mooney to both promote and inhibit cellular migration within the hydrogel. 

Regarding claim 5, Mooney teach addition of a first and second hydrogel coating (page 10 para 69) and compartment layers (pages 10-11 para 70-71) to control the cells. The release profiles from the scaffold devices are controlled by both factor diffusion and polymer degradation, the dose of the factor loaded in the system and the composition of the polymer (page 12 para 78). With migration away from the target tissue being discouraged, the addition of a hydrogel layer on the opposite side of the backing away from the cells would be obvious to reinforce the backing of the scaffold and prevent cells from migrating away from the target tissue. One of ordinary skill in the art would have had a reasonable expectation of success because Mooney specifically suggests adding layers to regulate cell locomotion (migration) (page 3 para 18) and outer coverings (page 24 para 154). 
Regarding claims 6-8, Mooney suggests wherein the hydrogels are made from hyaluronic acid (hyaluronan)(page 8 para 51-52).
Regarding claim 9, the cells may include a hydrogel medium that contains factors required to maintain the multipotent nature of stem cells (maintain stemness) (page 10 para 68-69).
Regarding claims 10-13, 15-18, Mooney teach wherein the mixed cells may include adult stem cells, mesenchymal stem cells (MSCs, early lineage stage cell), hepatocytes, epithelial cells (page 3 para 17 and page 6 para 44).
Regarding claim 19, Mooney teach wherein the cells are autologous or allogeneic (page 14 para 92).
Regarding claim 20, Mooney teach wherein the cells are programmed/reprogrammed (genetically modified) (page 15 para 97).
Regarding claims 23, Mooney teach wherein the scaffold (backing) comprises a nonporous material such as metals and silk (page 2 para 13, page 24 para 154).
Regarding claim 24, Mooney teach wherein the scaffold (backing) includes materials that have sufficient resilience to withstand mechanical forces, able to be tethered to a target organ or tissue and has sufficient flexibility to be tethered to locations with curvature (such as a liver) (page 7 para 49, page 24 para 154).
The combined teachings of Mooney et al, Turner et al, Ghosh et al and Hanjaya-Putra et al render obvious Applicant’s invention as claimed.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al (US 2008/0044900-from IDS filed 11/14/2018) in view of Turner et al (US 2011/0274666), Ghosh et al (Biomaterials, 2007-previously cited) and Hanjaya-Putra et al (US 2012/0225814-previously cited) as applied to claims 1-2, 5-13, 15-20, 23-24, 27-31 above, and further in view of Carpino et al (Journal of Anatomy 2012-from IDS filed 12/19/2018).
Regarding claim 14, the combined teachings of Mooney et al and Turner et al render obvious Applicant’s invention as described above, but are silent with regard to the inclusion of biliary tree stem cells (BTSCs).
Carpino teaches BTSCs and characterization of said cells (abstract). Carpino teach that biliary tree stem/progenitors (BTSCs) are multipotent, giving rise in vitro and in vivo to hepatocytes (abstract). Carpino teach that BTSCs are likely to be central to normal tissue turnover and injury repair and useful in cell therapy programs for the liver (abstract, page 197, column 2).
Therefore one of ordinary skill in the art would have been motivated to include BTSCs in the patch graft method of Mooney because Carpino teach that BTSCs are involved in normal tissue turnover and injury repair, and thus would be effective for patch graft use in hepatic tissues. One of ordinary skill in the art would have had a reasonable expectation of success because Mooney also indicates that adult stem cells are suitable for inclusion in their method and specifically include the liver as a site for repair of damaged tissue as described above.
Therefore the combined teachings of Mooney et al, Turner et al, Ghosh et al, Hanjaya-Putra et al and Carpino et al render obvious Applicant’s invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-20, 23, 24 and 27-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15-29, 32-33, 35-39 of copending Application No. 16/006460 in view of Mooney et al (US 2008/0044900-from IDS filed 11/14/2018), Turner et al (US 2011/0274666), Carpino et al (Journal of Anatomy 2012-from IDS filed 12/19/2018) and  Ghosh et al (Biomaterials, 2007-previously cited) and Hanjaya-Putra et al (US 2012/0225814-previously cited).
The claims of the copending application are drawn to methods of engrafting cells into a target tissue by contacting the target tissue with a patch graft. 
The copending claims do not specifically include wherein the target tissue is liver tissue, a specific liver disease and wherein the cells include liver cells such as hepatocytes and biliary tree stem cells.
Mooney, Turner, Carpino, Ghosh et al and Hanjaya-Putra et al render obvious liver tissue as a target tissue for a patch graft and suggest the inclusion of hepatocytes and biliary tree stem cells as well as the claimed viscoelasticities described above.
Therefore the combined teachings Mooney et al, Turner et al, Carpino et al, Ghosh et al, Hanjaya-Putra et al and the copending claims render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection.



Claims 1-2, 5-20, 23, 24 and 27-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-60 and 89-92 of copending Application No. 16/422086 in view of Mooney et al (US 2008/0044900-from IDS filed 11/14/2018), Turner et al (US 2011/0274666), Carpino et al (Journal of Anatomy 2012-from IDS filed 12/19/2018) and  Ghosh et al (Biomaterials, 2007-previously cited) and Hanjaya-Putra et al (US 2012/0225814-previously cited).
The claims of the copending application are drawn to methods of engrafting cells into a solid organ with patch graft compositions. 
The copending claims do not specifically include wherein the target tissue is liver tissue, a specific liver disease and wherein the cells include liver cells such as hepatocytes and biliary tree stem cells.
Mooney, Turner, Carpino, Ghosh et al and Hanjaya-Putra et al render obvious liver tissue as a target tissue for a patch graft and suggest the inclusion of hepatocytes and biliary tree stem cells as well as the claimed viscoelasticities described above.
Therefore the combined teachings Mooney et al, Turner et al, Carpino et al, Ghosh et al, Hanjaya-Putra et al and the copending claims render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection.


Claims 1-2, 5-20, 23, 24 and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.11,129,923 (previously copending Application No. 16/006464) in view of Mooney et al (US 2008/0044900-from IDS filed 11/14/2018), Turner et al (US 2011/0274666), Carpino et al (Journal of Anatomy 2012-from IDS filed 12/19/2018) and  Ghosh et al (Biomaterials, 2007-previously cited) and Hanjaya-Putra et al (US 2012/0225814-previously cited).
The claims of the patent are drawn to patch graft compositions. 
The patented claims do not specifically include wherein the target tissue is liver tissue, a specific liver disease and wherein the cells include liver cells such as hepatocytes and biliary tree stem cells.
Mooney, Turner, Carpino, Ghosh et al and Hanjaya-Putra et al render obvious liver tissue as a target tissue for a patch graft and suggest the inclusion of hepatocytes and biliary tree stem cells as well as the claimed viscoelasticities described above.
Therefore the combined teachings Mooney et al, Turner et al, Carpino et al, Ghosh et al, Hanjaya-Putra et al and the patented claims render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
Applicant argues that Mooney does not provide sufficient guidance for a person skilled in the art to arrive at the presently claimed invention with a reasonable expectation of success because they do not discuss what scaffold materials and viscoelasticity would be beneficial for engraftment of cells into a liver or any other organ or tissue. Applicant asserts that Mooney is limited to transplant of myoblasts and only mentions liver transplantation among other organs and tissues as exemplary embodiments. Applicant argues that because Mooney does not specifically describe the migration of the claimed mixed population towards and into the subject’s liver and how this maintains expression of membrane associated and/or secreted MMPs from at least one of the cell types that they lack the necessary guidance for the person of ordinary skill in the art to perform the claimed invention. 
This is not found persuasive. The combination of Mooney and Turner render obvious a patch graft with a first hydrogel that allows migration of the mixed population towards and into the subject’s liver and maintains expression of membrane-associated and/or secreted MMPs from at least one of the cell types as described above. Mooney even teaches some broad ranges for preferred viscosities, but it is the additional teachings of Ghosh et al and Hanjaya-Putra et al that provide additional motivation and a reasonable expectation of success to select viscosities in the claimed ranges as described above. Many of the claimed effects are inherently present due to the selection of the same cell types and the same materials as those claimed.
Applicant argues that Mooney lacks the teaching for how to successfully allow donor cells to migrate into a liver and enable the cells to maintain stemness during the migration so that the donor cells can be incorporated into the liver.
This is not found persuasive. Mooney teaches the required active method steps of the claimed method. Mooney specifically teaches that their cells are induced to migrate out of their scaffold to directly affect a target tissue (page 7 para 47-48) and may include a hydrogel medium that contains factors required to maintain the multipotent nature of stem cells (maintain stemness and prevent differentiation)(page 10 para 68-69). 
Applicant argues that Gosh discourages the use of soft or about 98 Pa hydrogels by their teaching at page 9 of the reference which discusses the observations of AHDF (fibroblast) numbers increasing significantly on the stiffest hydrogels while those on the softest ones underwent a decline suggesting inhibition in cell adhesion or cell death or both. Applicant asserts that Gosh teaches that softer hydrogels will cause a decline of cell viability which would be expected to negatively impact the cell engraftment.
This is not found persuasive. Gosh teaches that the stiff substrates induce strong cellular traction forces which correlates inversely with cell migration speed (see page 9 second paragraph). These stiff substrates induce cell growth because with the reduced migration speed the cells are allowed to attach and grow on the substrate and thus cell migration is reduced. The softer hydrogels allow the cells to have an increased cell migration speed and thus are less inclined to attach and grow on the substrate (see page 9, 3rd paragraph), which is why cell proliferation declines on a softer hydrogel compared to a stiff hydrogel substrate. Which is why softer hydrogels are preferred when the intention is for cells to migrate toward a target and stiffer hydrogels are preferred when the intention is for the cells not to migrate. Basically you can promote cell migration (movement) or cell growth (attachment and proliferation), but it appears from Gosh that you can’t do both at the same time. 
Applicant argues that Gosh is primarily directed to developing hydrogels for wound repair and only shows the effect of different viscoelastic properties of the hydrogels on dermal fibroblasts. Applicant asserts that Gosh is not relevant to the claimed invention because Gosh is measuring migration of fibroblasts on the surface of a hydrogel rather than cellular migration out of a hydrogel and into a target organ or tissue, the success of which depends on a characteristic of the hydrogel to maintain cellular MMP expression. Applicant argues that because Gosh does not discuss how MMP expression affects cellular migration out of a hydrogel that Gosh is not relevant to the claimed invention.
This is not found persuasive. Mooney does not require analysis of MMP expression to perform the claimed method steps and therefore the teaching of Gosh is relevant to the method of Mooney because the effect of hydrogel stiffness on the proliferation and migration of cells is relevant to the method of Mooney. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Hanjaya-Putra fails to provide the missing teaching of Mooney and Turner because Hanjaya-Putra is primarily directed to methods and compositions for vascularization. Applicant asserts that Hanjaya-Putra only teaches that hydrogels are useful as a substrate for vascular lineage cell growth and morphogenesis and not for treating liver or other organ diseases as recited in the present claims. Applicant asserts that Hanjaya-Putra is limited to their teaching of varying stiffness of hydrogels for the purpose of varying the kinetics of EPC tubulogenesis and not for allowing early lineage stage cells to maintain MMP expression and migrate out of the hydrogel and into liver as recited by the present claims.
This is not found persuasive. Mooney specifically teaches that their cells are induced to migrate out of their scaffold to directly affect a target tissue (page 7 para 47-48) and may include a hydrogel medium that contains factors required to maintain the multipotent nature of stem cells (maintain stemness and prevent differentiation)(page 10 para 68-69).  Hanjaya-Putra is relied upon in the obviousness rejection for their teaching on varying stiffness of hydrogels for the purpose of varying the kinetics of cells (specifically EPC) which is relevant to the method of Mooney as explained above. 
Applicant argues that Hanjaya-Putra teaches that the softer hydrogel would lead to reduced MMP expression and therefore reduced migration. Applicant points to where Hanjaya-Putra teaches that the matrix substrate is reduced, EPCs cultured in media supplemented with high VEGF showed a decrease in expression of MT1-MMP, MMP-1 and MMP-2 which fitted a linear trend with R2 values and asserts that this is in sharp contrast to the present invention which teaches that cells at an early lineage stage that express MMPs can be maintained at that state in softer hydrogels where the more rigid hydrogels will cause the cells to differentiate and shut down MMP expression. Applicant asserts that the Hanjaya-Putra reference is not relevant for the presently claimed invention.
This is not found persuasive. Mooney does not rely on MMP expression for the carrying out of the claimed method steps. Hanjaya-Putra is relied upon for the teaching of how the values of Young’s modulus (stiffness) in Pa were related to the viscoelasticity of hydrogels (page 3 para 35) and how this affects cell migration (page 7 para 77, page 8 para 87, para 91, page 9 para 92, page 15 para 153, pages 18-19, para 180). The claim limitations regarding MMP expression are not active method steps, but the effects of carrying out the claimed method steps with cells and materials that meet the claim limitations. When carrying out the claimed method steps with the claimed cell types with the claimed hydrogel materials the outcome should be the same unless the claimed effect is due to elements that are not claimed. Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Applicant argues that if the teaching of Hanjaya-Putra is generalized to be relevant to the presently claimed invention as suggested by the Examiner then Hanjaya-Putra teaches away from the claimed invention because Hanjaya-Putra teaches that softer hydrogels will reduce the migration capacity of cells.
This is not found persuasive. Hanjaya-Putra does not state that softer hydrogels will reduce the migration capacity of cells. 
Applicant argues that Caprino does not cure the deficiencies of Mooney and Turner and does not teach the claimed invention.
This is not found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Caprino has been cited as evidence that those specific claim limitations missing from the Mooney disclosure are in fact well known and obvious additions to the Mooney method.
Applicant requests that the nonstatutory double patenting rejections be held in abeyance until the claims are otherwise found allowable.
This is not found persuasive. The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in one of the applications.  See MPEP 822.01
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632